            Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

JACK HENRY & ASSOCIATES, INC.,    )
                                  )
     Plaintiff,                   )
                                  )
v.                                )                   Civil Action No. 6:19-cv-00682
                                  )
LIGHTHOUSE CONSULTING GROUP, LLC, )
                                  )
     Defendant.                   )

                   COMPLAINT FOR DECLARATORY JUDGMENT OF
                    PATENT NONINFRINGEMENT AND INVALIDITY

       Plaintiff Jack Henry & Associates, Inc. (Jack Henry) files this complaint for declaratory

judgment against Defendant Lighthouse Consulting Group, LLC (Lighthouse) as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for declaratory judgment that United States Patent Nos.

8,590,940 (the ’940 Patent) and 7,950,698 (the ’698 patent) (reissued as RE 44,274)

(collectively, the patents-in-suit) are not infringed by Jack Henry and are invalid.

       2.      Lighthouse is the assignee of the patents-in-suit. A copy of the ’940 patent is

submitted herewith as Exhibit A. A copy of the ’698 patent is submitted herewith as Exhibit B.

                                         THE PARTIES

       3.      Jack Henry is a Delaware corporation having a principal place of business in

Missouri. Jack Henry has customers located within this judicial district.

       4.      Lighthouse is a limited liability company having a principal place of business in

Wenham, Massachusetts.




                                                 1
                Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 2 of 8



                                    JURISDICTION AND VENUE

           5.      This action is brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202 and the Patent Laws of the United States, 35 U.S.C. §§ 1-390.

           6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a), as Lighthouse has accused Jack Henry products (“Accused Jack Henry Products”) of

infringing the patents-in-suit in this District, including the use of Accused Jack Henry Products

by Jack Henry’s customers.

           7.      The Accused Jack Henry Products are sold or licensed to Jack Henry’s customers

in this District. Jack Henry has agreed to indemnify and defend its customers for claims of

patent infringement related to their use of the Accused Jack Henry Products, including claims

brought by Lighthouse in this District.

           8.      Lighthouse has submitted to personal jurisdiction in this District by bringing

lawsuits alleging infringement of the patents-in-suit in this District, including litigation against at

least one of Jack Henry’s customers. Further, upon information and belief, Lighthouse has

solicited and/or received licenses to the patents-in-suit and other Lighthouse patents from

companies located within this District.

           9.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

                                      STATEMENT OF FACTS

           10.     A real and immediate controversy exists between Jack Henry and Lighthouse

concerning Lighthouse’s allegations that the Accused Jack Henry Products infringe the patents-

in-suit.

           11.     Lighthouse alleges that the Accused Jack Henry Products infringe at least one

claim of the patents-in-suit. Specifically, on October 21, 2019, Lighthouse filed the patent



                                                    2
            Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 3 of 8



infringement action styled Lighthouse Consulting Group, LLC v. Ally Financial, Inc., No. 6:19-

cv-00592 in this District. In this suit, Lighthouse accuses Ally Financial, Inc. (Ally) of

infringing the patents-in-suit. The products Lighthouse accuses of infringement with respect to

Ally are Accused Jack Henry Products.

       12.     Additionally, on July 7, 2019 Lighthouse sent a letter to Legend Bank, N.A.

(Legend Bank) alleging that Legend Bank infringes one or more claims of each of the patents-in-

suit. A copy of this letter is submitted herewith as Exhibit C. The products accused of

infringement in the letter are Accused Jack Henry Products. Jack Henry has a contractual duty to

indemnify and defend Legend Bank for Lighthouse’s claims involving Accused Jack Henry

Products.

       13.     Upon information and belief, Legend Bank has customers in this District who use

the Accused Jack Henry Products.

       14.     On July 12, 2019 Lighthouse sent a letter to Extraco Banks, N.A. (Extraco Banks)

in Temple, Texas alleging infringement of one or more claims of each of the patents-in-suit. A

copy of this letter is submitted herewith as Exhibit D. The products accused of infringement in

the letter are Accused Jack Henry Products. Jack Henry has a contractual duty to indemnify and

defend Extraco Banks for Lighthouse’s claims involving Accused Jack Henry Products.

       15.     Extraco Banks has physical locations within this District and also has customers

within this District who use the Accused Jack Henry Products.

       16.     On July 22, 2019 Lighthouse sent a letter to The Moody National Bank (Moody

National) alleging that Moody National infringes one or more claims of each of the patents-in-

suit. A copy of this letter is submitted herewith as Exhibit E. The products accused of

infringement in the letter are Accused Jack Henry Products. Jack Henry has a contractual duty to




                                                 3
            Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 4 of 8



indemnify and defend Moody National for Lighthouse’s claims involving Accused Jack Henry

Products.

        17.     Moody National has physical locations within this District and also has customers

within this District who use the Accused Jack Henry Products.

        18.     Upon information and belief, Lighthouse has solicited licenses and/or entered into

licenses with financial institutions or other businesses located within this District and/or that

have customers who use Accused Jack Henry Products in this District.

                                 COUNT I
                (DECLARATORY JUDGMENT OF NONINFRINGEMENT)

        19.     Jack Henry incorporates the previous allegations by reference as if fully set forth.

        20.     Lighthouse has alleged and contends that the Accused Jack Henry Products

infringe one or more claims of the patents-in-suit.

        21.     Jack Henry has not and does not make, use, offer to sell, sell, or import any

product which infringes any valid claim of the patents-in-suit either directly or through the

doctrine of equivalents.

        22.     Jack Henry has not and does not induce or contribute to the alleged infringement

of the patents-in-suit.

        23.     As a result of Lighthouse’s allegations that Accused Jack Henry Products infringe

the patents-in-suit, an actual and justiciable controversy exists between Lighthouse and Jack

Henry regarding Jack Henry’s noninfringement of the patents-in-suit. Absent a declaration of

noninfringement, Lighthouse will continue to wrongfully assert the patents-in-suit against Jack

Henry and/or Jack Henry’s customers and licensees, and thereby cause Jack Henry irreparable

injury and damages.




                                                  4
          Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 5 of 8



       24.     Therefore, Jack Henry is entitled to a judgment from this Court declaring that the

Accused Jack Henry Products do not infringe any valid claim of the patents-in-suit.

                                   COUNT II
                     (DECLARATORY JUDGMENT OF INVALIDITY)

       25.     Jack Henry incorporates the previous allegations by reference as if fully set forth.

       26.     The claims of the patents-in-suit are invalid because they fail to satisfy the

requirements of Title 35 of the United States Code, including but not limited to 35 U.S.C. §§

102, 103, 112, and/or 120, and/or based on other judicially-created bases for invalidation.

       27.     The claims of the patents-in-suit are invalid under 35 U.S.C. § 101 because the

claimed inventions utilize conventional components in their normal and expected manner to

perform the abstract idea of capturing and transmitting data for deposit processing.

       28.     The claims of the patents-in-suit are invalid as anticipated by the prior art because

one or more elements of the claimed inventions was known or used by others in this country, or

patented or described in a printed publication in this or a foreign country, before the invention

thereof by the applicants, or patented or described in a printed publication in this or a foreign

country or in public use or on sale in this country, more than one year prior to the date of

application.

       29.     The claims of the patents-in-suit are invalid as obvious in view of the prior art

because any differences between the claims and the prior art are such that the claimed subject

matter as a whole would have been obvious at the time the invention was made to a person

having ordinary skill in the relevant art. A person having ordinary skill in the relevant art

would have had reason to combine the teachings of the prior art to achieve the claimed

inventions and would have had a reasonable expectation of success in doing so.




                                                  5
           Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 6 of 8



        30.     The patents-in-suit do not contain a written description of the claimed inventions,

and of the manner and process of making and using them, in such full, clear, concise, and exact

terms as to enable a person of ordinary skill in the art to which they pertain, or with which they

are most nearly connected, to make and use them.

        31.     The patents-in-suit do not contain a written description of the claimed inventions,

and of the manner and process of making and using them, in such full, clear, concise, and exact

terms as to demonstrate to a person of ordinary skill in the art that the alleged inventors were in

possession of the full scope of the subject matter of the claims contained therein.

        32.     One or more claims of the patents-in-suit do not particularly point out and

distinctly claim the subject matter which the inventors regard as the invention.

        33.     As a result of Lighthouse’s allegations that Accused Jack Henry Products infringe

the patents-in-suit, an actual and justiciable controversy exists between Lighthouse and Jack

Henry regarding the validity of the patents-in-suit. Absent a declaration of invalidity,

Lighthouse will continue to wrongfully assert the patents-in-suit against Jack Henry and/or Jack

Henry’s customers and licensees, and thereby cause Jack Henry irreparable injury and damages.

        34.     Therefore, Jack Henry is entitled to a judgment from this Court declaring that the

patents-in-suit are invalid.

                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Jack Henry demands a trial by jury on all

issues so triable.




                                                 6
            Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 7 of 8




                                       PRAYER FOR RELIEF

       Wherefore, Jack Henry prays as follows:

       a.        for a declaratory judgment that the Accused Jack Henry Products have not and do

not infringe any valid claim of the patents-in-suit;

       b.        for a declaratory judgment that the patents-in-suit are invalid and/or

unenforceable;

       c.        for a determination that this is an exceptional case pursuant to 35 U.S.C. § 285;

       d.        for an order and judgment awarding costs and attorneys’ fees to Jack Henry; and

       e.        for all other relief to which it may be entitled.




                                                    7
         Case 6:19-cv-00682-ADA Document 1 Filed 12/02/19 Page 8 of 8



Dated: December 2, 2019.              Respectfully submitted,


                                      By: /s/Jason A. Wietjes
                                          Jason A. Wietjes
                                          Texas Bar No. 24042154
                                          jwietjes@polsinelli.com

                                          POLSINELLI PC
                                          2950 N. Harwood St., Ste. 2100
                                          Dallas, TX 75201
                                          Telephone: (214) 661-5519
                                          Facsimile: (214) 594-5540

                                          Jay E. Heidrick
                                          (application for pro hac vice forthcoming)
                                          Kansas Bar No. 20770
                                          Missouri Bar No. 54699
                                          jheidrick@polsinelli.com

                                          POLSINELLI PC
                                          900 W. 48th Place
                                          Kansas City, MO 64112
                                          Telephone: (816) 753-1000
                                          Facsimile: (816) 753-1356

                                          Counsel for Plaintiff Jack Henry &
                                          Associates, Inc.




                                      8
